Citation Nr: 1735512	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  11-22 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for hypertension.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to nonservice-connected pension.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps from February 1970 to April 1971.  The Veteran was honorably discharged at the convenience of the government.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Baltimore, Maryland, which reopened and denied service connection for high blood pressure (hypertension) and denied nonservice-connected pension benefits.

The issues of entitlement to service connection for hypertension and entitlement to nonservice-connected pension are addressed in the REMAND portion of the decision below.


FINDINGS OF FACT

1.  In a final decision issued in August 2004, the RO denied the Veteran's claim of entitlement to service connection for a hypertension, finding that new and material evidence had not been submitted.

2.  Evidence received since the August 2004 rating decision is new and material; the evidence relates to unestablished facts necessary to substantiate the Veteran's hypertension claim.


CONCLUSIONS OF LAW

1. The August 2004 rating decision that denied service connection for hypertension is final. 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1103 (2016).

2. New and material evidence has been received to reopen the claim of entitlement to service connection for hypertension. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claims of entitlement to service connection for hypertension is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations regarding this issue.  However, consideration of the merits of the issue of entitlement to service connection for hypertension is deferred pending additional development consistent with the VCAA.

By way of background, a March 1995 rating decision initially denied service connection for hypertension.  The Veteran did not appeal the decision and it became final.  Upon consideration of newly submitted evidence, the RO denied the claim again in August 2004.  The Veteran did not appeal this decision and it became final.  

The Veteran filed another claim for service connection, which was denied in January 2009.  The Veteran filed a November 2009 statement in which he requested reconsideration of the hypertension claim.  The RO considered this statement a claim to reopen the previously denied claim for service connection and issued a subsequent December 2010 rating decision.  However, this November 2009 statement may be construed as a timely notice of disagreement as it was filed within one year of the January 2009 rating decision.  See 38 C.F.R. § 20.201 (2016).  Therefore, in order to avoid any prejudice to the Veteran, the Board finds that the August 2004 rating decision is the most recent and final denial.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  38 C.F.R. § 3.156 (a).  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but also whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

New and material evidence received prior to the expiration of the appeal period, or prior to the appellant decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the AOJ by the Board without consideration in that decision in accordance with the provisions of 38 C.F.R. 	 § 20.1304 (b)(1) ), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156 (b).

If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The evidence is presumed credible for the purposes of reopening a claim unless it is inherently false or untrue, or if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 	 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

All new and material evidence claims on appeal are service connection claims. Generally, for a successful claim, the record must have competent evidence showing: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (or nexus) between the current disability and the disease or injury incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In August 2004, the evidence of record included service treatment records (STRs), the Veteran's statements and private treatment records.  The RO found that the newly submitted private treatment records were not new and material to the claim. 

The evidence received since the August 2004 rating decision became final includes updated private treatment records, VA treatment records, an October 2010 general VA examination and a September 2008 statement from the Veteran that he was discharged from service because of his high blood pressure.  Considering the additional evidence, to include the Veteran's contentions and the October 2010 VA examination that shows that the Veteran has longstanding hypertension and takes two prescribed medications for hypertension, the Board finds that evidence sufficient to reopen this claim has been received.  In making this determination, the Board considered that the evidence of record raises the duty to obtain an adequate VA examination and opinion.

ORDER

As new and material evidence has been received, the application to reopen a claim of entitlement to service connection for hypertension is granted.


REMAND

The Veteran has not been afforded a VA examination to determine the etiology of his hypertension.  Prior to analyzing the merits of the service connection for hypertension claim on appeal, a VA examination is necessary as there is evidence of a current disability and in-service treatment for high blood pressure readings; the Veteran asserts that he was discharged from service because of hypertension; and the was discharge early from service due to the convenience of the government.

Additionally, the record appears to be incomplete.  The DD 214 shows that the reason listed for the Veteran's discharge from service in April 1971 is "21L-Convenience of the Government."  The STRs show an April 1971 notation of high blood pressure and in June 1971, the Veteran's health record was terminated due to the Veteran's separation.  However, a July 1971 separation examination does not indicate any hypertension issues.  It is unclear whether the Veteran was discharged from service for medical reasons, and if so, whether that medical reason was hypertension as asserted by the Veteran.  Therefore, the Veteran's military personnel records should be obtained as these records may contain information that clarifies the reason for the Veteran's discharge.  

Regarding the issue of nonservice-connected pension, remand is warranted as relevant evidence has been associated with the file since the issuance of the July 2011 statement of the case (SOC), to include VA treatment records and an itemized medical expense report for the period January 2011 to December 2011.  However, the RO did not prepare an SSOC considering this newly received evidence, and no waiver of RO review of these documents has been submitted by the Veteran.  Thus, a remand is required so that an SSOC may be issued.

In addition, while the Veteran submitted an itemized medical expense report for 2011, he did not submit itemized reports for the remaining period on appeal.  In light of the remand, the RO should request itemized statements of medical expenses for the years 2008 to 2017 (except for 2011).

The RO should also obtain updated VA treatment records. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records.

2.  Obtain the Veteran's military personnel record.

3.  Obtain income/net worth statements and itemized unreimbursed medical expenses for the entire period on appeal.

4.  Upon completion of the foregoing directives, schedule the Veteran for an appropriate VA examination to determine the etiology of the currently diagnosed hypertension.  The claims file and a copy of this remand must be provided to the examiner for review. All pertinent symptomatology and findings must be reported in detail and correlated to a specific diagnosis.  Any indicated diagnostic tests and studies must be accomplished.  The examiner should address whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's current hypertension:

a)  had its clinical onset in service, had its clinical onset in the year immediately following service, 

b) is related to the Veteran's elevated blood pressure readings in service, 

c) or is otherwise the result of a disease or injury in service.

The examiner should acknowledge and comment on instances of elevated blood pressure readings with complaints of dizziness in the Veteran's service treatment records, and instances of elevated blood pressure readings in the years since service.

A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner should explain why this is so.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


